FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


TRINA RAY, individually, and on           No. 17-56581
behalf of others similarly situated,
                    Plaintiff-Appellee,      D.C. No.
                                          2:17-cv-04239-
                  v.                          PA-SK

COUNTY OF LOS ANGELES,
             Defendant-Appellant.


TRINA RAY; SASHA WALKER,                  No. 18-55276
individually, and on behalf of all
others similarly situated,                   D.C. No.
                 Plaintiffs-Appellants,   2:17-cv-04239-
                                              PA-SK
                  v.

LOS ANGELES COUNTY DEPARTMENT                ORDER
OF PUBLIC SOCIAL SERVICES,
Erroneously Sued As County of Los
Angeles,
               Defendant-Appellee.

                  Filed October 8, 2019
2              RAY V. COUNTY OF LOS ANGELES

    Before: Kim McLane Wardlaw and Mark J. Bennett,
    Circuit Judges, and Kathleen Cardone, * District Judge.

                               Order


                             ORDER

    The opinion filed on August 22, 2019 is amended as
follows:

   On page six of the opinion, in the paragraph beginning
“As employers of the homecare providers,” replace <As
employers of the homecare providers, the State and County>
with <Assuming, without deciding, the State and County are
employers of the homecare providers, they>.

    With this amendment, the panel votes to deny the
appellant’s petition for panel rehearing. [Dkt. 51] Judges
Wardlaw and Bennett vote to deny the appellant’s petition
for rehearing en banc [DKT No. 51], and Judge Cardone so
recommends. The full court has been advised of the petition
for rehearing en banc, and no active judge has requested a
vote on whether to rehear the matter en banc. Fed. R. App.
P. 35. The petition for panel rehearing and rehearing en banc
is therefore DENIED. No further petitions for panel or en
banc rehearing shall be permitted.

     IT IS SO ORDERED.




    *
      The Honorable Kathleen Cardone, United States District Judge for
the Western District of Texas, sitting by designation.